DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 03/16/2022 has been entered and fully considered. Claims 1-2, 6-11 and 13-18 remain pending in the application, where Claim 1 has been amended. 


Response to Arguments
2- The Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

Allowable Subject Matter

3- Claims 1-2, 6-11 and 13-18 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent method claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A method for calibrating a diffractive measurement structure with a plurality of regions, wherein the method comprises: 
a) installing the diffraction measurement structure in a measurement arrangement downstream from a test specimen to be measured by the diffraction measurement structure; 
 wherein the illumination device has a mirror arrangement having a plurality of independently settable mirror elements; 
c) ascertaining transmission properties and/or reflection properties of the diffractive measurement structure …; and 
d) repeating a sequence of said steps b) through c) in a plurality of subsequent sequences, wherein the sequences differ from one another with respect to illumination angles that are respectively set during the illumination of the diffractive measurement structure and at which the diffractive measurement structure is illuminated, and wherein the variations in the illumination angles are set by selecting different mirror elements of the mirror arrangement that contribute to the illumination of the diffractive measurement structure…

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Manger. Perlitz and Campion. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886